DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. Claim 1 recites the limitations of obtaining a current location of the vehicle from a system onboard the vehicle; identifying a reference stopping location associated with the docking location; and providing, on a display device associated with the vehicle, a graphical user interface display comprising: a first plurality of lateral deviation markers with respect to the reference stopping location; a second plurality of vertical deviation markers with respect to the reference stopping location; a first graphical indication with respect to the first plurality of lateral deviation markers, wherein a first position of the first graphical indication corresponds to a first difference between the current location of the vehicle and the reference stopping location in a first direction; and a second graphical indication with respect to the second plurality of vertical deviation markers, wherein a second position of the second graphical indication corresponds to a second difference between the current location of the vehicle and the reference stopping location in a second direction. Claim 11 recites the limitations of A flight deck display for an aircraft, the flight deck display including a primary flight display on a display device comprising: a perspective view for a region proximate the aircraft corresponding to a forward- looking cockpit viewpoint; an aircraft reference symbol depicted within the region; and a docking guidance graphical user interface display comprising: a longitudinal docking guidance scale comprising a plurality of vertical deviation markers including an aircraft reference marker vertically aligned with the aircraft reference symbol; a vertical docking reference marker on the longitudinal docking guidance scale, wherein a distance between the vertical docking reference marker and the aircraft reference marker corresponds to a longitudinal distance between a current aircraft location and an anchor point associated with a gate in a longitudinal direction aligned with a heading assigned to the gate; an azimuthal docking guidance scale comprising a plurality of lateral deviation markers including a second aircraft reference marker horizontally centered with respect to the perspective view; and a lateral docking reference marker on the azimuthal docking guidance scale, wherein a second distance between the lateral docking reference marker and the second 28UTILITY PATENT APPLICATION ATTORNEY DOCKET NO. H214328 (002.7253US) aircraft reference marker corresponds to a lateral distance between the current aircraft location and a reference axis through the anchor point having the heading assigned to the gate. Claim 16 recites a display device having a primary flight display rendered thereon; a data storage element to maintain a stopping location and a heading associated with a gate; 29UTILITY PATENT APPLICATIONATTORNEY DOCKET NO. H214328 (002.7253US) a navigation system to provide a current location of an aircraft; and a processing system coupled to the display device, the data storage element and the navigation system to: dynamically determine a longitudinal distance between the current location of the aircraft and the stopping location in a longitudinal direction aligned with the heading associated with the gate; dynamically determine a lateral distance between the current location of the aircraft and a reference axis through the stopping location in a lateral direction perpendicular to the heading associated with the gate; and provide, on the display device, a graphical user interface display comprising: a longitudinal docking guidance scale comprising a plurality of vertical deviation markers including a first aircraft reference marker; a vertical docking reference marker on the longitudinal docking guidance scale at a vertical position with respect to the first aircraft reference marker that corresponds to the longitudinal distance; an azimuthal docking guidance scale comprising a plurality of lateral deviation markers including a second aircraft reference marker; and a lateral docking reference marker on the azimuthal docking guidance scale at a horizontal position with respect to the second aircraft reference marker that corresponds to the lateral distance. 
The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “graphical user interface display.” That is, other than reciting “graphical user interface display,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “graphical user interface display” language, the claim encompasses a user obtaining and identifying different information, in the mind, and providing different marks and graphical indications, in the mind. The mere nominal recitation of a graphical user interface display does not take the claim limitations out of the mental process grouping.
The dependent claims do not introduce any other matter that brings the claims into eligibility. Thus, each of the limitations in the claim recite a mental process. 
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “graphical user interface display.” The step involving the displaying via graphical user interface display is also recited at a high level of generality (i.e. as a general means of displaying the image and segmentation map from the mobile robot), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. The additional limitation is no more than mere instructions to apply the exception using a computer (the processor). The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pesik (US20180301045A1).
Regarding claim 1, Pesik teaches a method of assisting operation of a vehicle in a vicinity of a docking location, the method comprising: obtaining a current location of the vehicle from a system onboard the vehicle (see Paragraph 0018 wherein knowing a first aircraft location from where the light is projected, a second aircraft location where the reflection is imaged, and a location within the image corresponding to a feature of the spatially patterned light permits a calculation of the location and range of the illuminated object); 
identifying a reference stopping location associated with the docking location (see Paragraph 0023 wherein FIG. 3 is a schematic view of an aircraft using an exemplary optical docking guidance system to align the aircraft with stand position marking. In FIG. 3, taxiing aircraft 18 is approaching a parking location indicated by aircraft stand position marker 22. Aircraft 18 is equipped with an optical docking guidance system. The optical docking guidance system uses alignment fiducial 62 to provide a visual indication of the parking location);
and providing, on a display device associated with the vehicle, a graphical user interface display (see Paragraph 0040 wherein a cockpit notification system configured to provide a visual display of the generated image of the scene aligned with the optical axis of the camera. The provided visual display can be annotated with the calculated range to the parking location) comprising: a first plurality of lateral deviation markers with respect to the reference stopping location (see Paragraph 0030 wherein the pixel coordinates corresponding to the vertically-separated 68 and 70 and laterally-separated 64 and 66 indicia can be used to calculate the angle between longitudinal axis 36 of aircraft 18 and stand lead-in line 28. For example, a difference between the pixel coordinates corresponding to the laterally-separated indicia 64 and 66 can provide a lateral measure of the imaged separation of the laterally-separated indicia 64 and 66); 
a second plurality of vertical deviation markers with respect to the reference stopping location (see Paragraph 0032 wherein  the pixel coordinates corresponding to the vertically-separated indicia 68 and 70 can be used to calculate the range of aircraft 18 and the parking location indicated by aircraft stand position marker 22. For example, a difference between the pixel coordinates corresponding to the vertically-separated indicia 68 and 70 can provide a vertical measure of the imaged separation of the vertically-separated indicia 68 and 70. A ratio of the vertical measure to a predetermined standard vertical measure is indicative of the range R aircraft 18 and the parking location indicated by aircraft stand position marker 22); 
a first graphical indication with respect to the first plurality of lateral deviation markers, wherein a first position of the first graphical indication corresponds to a first difference between the current location of the vehicle and the reference stopping location in a first direction (see Paragraph 0030 wherein the pixel coordinates corresponding to the vertically-separated 68 and 70 and laterally-separated 64 and 66 indicia can be used to calculate the angle between longitudinal axis 36 of aircraft 18 and stand lead-in line 28. For example, a difference between the pixel coordinates corresponding to the laterally-separated indicia 64 and 66 can provide a lateral measure of the imaged separation of the laterally-separated indicia 64 and 66);
and a second graphical indication with respect to the second plurality of vertical deviation markers, wherein a second position of the second graphical indication corresponds to a second difference between the current location of the vehicle and the reference stopping location in a second direction (see Paragraph 0030 wherein the pixel coordinates corresponding to the vertically-separated 68 and 70 and laterally-separated 64 and 66 indicia can be used to calculate the angle between longitudinal axis 36 of aircraft 18 and stand lead-in line 28...A difference between the pixel coordinates corresponding to the vertically-separated indicia 68 and 70 can provide a vertical measure of the imaged separation of the vertically-separated indicia 68 and 70).  
Regarding claim 2, Pesik teaches the method of claim 1, the first plurality of lateral deviation markers comprising a central lateral deviation marker corresponding to a lateral position of the vehicle, wherein the method further comprises dynamically repositioning the first graphical indication with respect to the first plurality of lateral deviation markers such that a distance between the first graphical indication and the central lateral deviation marker corresponds to the first difference between the current location of the vehicle and the reference stopping location in the first direction (see Paragraph 0033 wherein if longitudinal axis 36 of aircraft 18 is parallel to but laterally translated from stand lead-in line 28, then a difference between the pixel coordinates corresponding to vertically-separated indicia 68 and 70, and a coordinates of a vertical center line of the generated image is indicative of lateral translation AL).  
Regarding claim 3, Pesik teaches the method of claim 2, further comprising identifying a reference axis through the reference stopping location having an orientation associated with the docking location, wherein the first difference is dynamically determined based on a relationship between the current location of the vehicle and the reference axis (see Paragraph 0025 wherein if longitudinal axis 36 of taxiing aircraft 18 is parallel to but laterally translated from stand lead-in line 28, the portion of the generated image corresponding to alignment fiducial 62 will be translated from a centerline of the generated image. If, however, longitudinal axis 38 of taxiing aircraft 18 is at an angle θ with respect to stand lead-in line 28, then the portion of the generated image corresponding to alignment fiducial 62 will be distorted (e.g., the lateral pixel dimension of the circle will differ from the vertical pixel dimension of the circle). Thus, the pixel coordinates corresponding to the vertically-separated 68 and 70 and laterally-separated 64 and 66 indicia can be used to calculate a range R, a lateral translation AL and an alignment angle θ characterizing the alignment of taxiing aircraft 18 to the parking location indicated by aircraft stand position marker 22).  
Regarding claim 4, Pesik teaches the method of claim 3, the second plurality of vertical deviation markers comprising a central vertical deviation marker corresponding to a longitudinal position of the vehicle, wherein the method further comprises dynamically repositioning the second graphical indication with respect to the second plurality of vertical deviation markers such that a second distance between the second graphical indication and the central vertical deviation marker corresponds to the second difference between the current location of the vehicle and the reference stopping location in the second direction (see Paragraph 0034 wherein image processor may then determine pixel locations for vertically-separated 68 and 70 and/or laterally-separated 64 and 66 indicia of alignment fiducial 62. Image processor 80 may then calculate, based on the determined pixel coordinates, alignment metrics (e.g., range R and/or alignment angle θ, and/or translation AL). Image processor 80 can use one or more of various algorithms to compute the desired output data; see also Paragraph 0033 wherein  If longitudinal axis 36 of aircraft 18 is parallel to but laterally translated from stand lead-in line 28, then a difference between the pixel coordinates corresponding to vertically-separated indicia 68 and 70, and a coordinates of a vertical center line of the generated image is indicative of lateral translation AL).  
Regarding claim 5, Pesik teaches the method of claim 4, further comprising identifying a stop line through the reference stopping location perpendicular to the reference axis, wherein the second difference is dynamically determined based on a relationship between the current location of the vehicle and the stop line (see Figure 1 wherein stop line 32 is perpendicular to stand position marker 22 and the longitudinal axis 36).  
Regarding claim 6, see the corresponding rejection of claim 4.
Regarding claim 7, Pesik teaches the method of claim 1, wherein providing the graphical user interface display comprises rendering a longitudinal docking guidance scale comprising the second plurality of vertical deviation markers and the second graphical indication with respect to the second plurality of vertical deviation markers (see Paragraph 0033 wherein if longitudinal axis 36 of aircraft 18 is both translated and not parallel to stand lead-in line 28, then a combination of the lateral translation and alignment angle can be calculated using various image translation algorithms (e.g., affine scale-invariant feature translation)), 
wherein the second position of the second graphical indication with respect to a vertical center of the longitudinal docking guidance scale corresponds to a longitudinal distance between the current location of the vehicle and the reference stopping location in a longitudinal direction aligned with a heading assigned to the docking location (see Paragraph 0025 wherein the pixel coordinates corresponding to the vertically-separated 68 and 70 and laterally-separated 64 and 66 indicia can be used to calculate a range R, a lateral translation AL and an alignment angle θ characterizing the alignment of taxiing aircraft 18 to the parking location indicated by aircraft stand position marker 22; see also Paragraph 0039-40 wherein The system of the preceding paragraph can optionally include, additionally and/or alternatively, any one or more of the following features, configurations and/or additional components: A further embodiment of the foregoing system can further include a cockpit notification system configured to provide a visual display of the generated image of the scene aligned with the optical axis of the camera. The provided visual display can be annotated with the calculated range to the parking location).  
Regarding claim 8, Pesik teaches the method of claim 7, wherein providing the graphical user interface display further comprises rendering an azimuthal docking guidance scale comprising the first plurality of lateral deviation markers and the first graphical indication with respect to the first plurality of lateral deviation markers, wherein the first position of the first graphical indication with respect to a horizontal center of the azimuthal docking guidance scale corresponds to a lateral distance between the current location of the vehicle and the reference stopping location in a lateral direction perpendicular to the heading assigned to the docking location (see Paragraph 0017 wherein the light projector has an optical axis that is coplanar with longitudinal axis 36 of taxiing aircraft 18. The light projector illuminates objects that are within an azimuthal range of +/−85 degrees, for example, of longitudinal axis 36 of taxiing aircraft 18, and within an elevation range of a projection horizon of the light projector. The elevation range of projection, for example, can be from about +3, +5, +10, +12, or +15 degrees to about −2, −5, −8, or −10 degrees of projection from a vertical location of the light projector, sufficient to encompass the wingtips of both left and right wings, as well as a plane extending forward of these wingtips parallel to longitudinal axis 36 of taxiing aircraft 18; see Paragraph 0025 wherein longitudinal axis 38 of taxiing aircraft 18 is at an angle θ with respect to stand lead-in line 28, then the portion of the generated image corresponding to alignment fiducial 62 will be distorted (e.g., the lateral pixel dimension of the circle will differ from the vertical pixel dimension of the circle). Thus, the pixel coordinates corresponding to the vertically-separated 68 and 70 and laterally-separated 64 and 66 indicia can be used to calculate a range R, a lateral translation AL and an alignment angle θ characterizing the alignment of taxiing aircraft 18 to the parking location indicated by aircraft stand position marker 22; see also Paragraph 0033 wherein The lateral translation of longitudinal axis 36 of aircraft 18 with respect to aircraft stand position marker 28 can also be calculated using pixel coordinates. If longitudinal axis 36 of aircraft 18 is parallel to but laterally translated from stand lead-in line 28, then a difference between the pixel coordinates corresponding to vertically-separated indicia 68 and 70, and a coordinates of a vertical center line of the generated image is indicative of lateral translation AL. If longitudinal axis 36 of aircraft 18 is both translated and not parallel to stand lead-in line 28, then a combination of the lateral translation and alignment angle can be calculated using various image translation algorithms (e.g., affine scale-invariant feature translation); see also  Figure 1 wherein stop line 32 is perpendicular to stand position marker 22 and the longitudinal axis 36).  
Regarding claim 10, Pesik teaches a non-transitory computer-readable medium having instructions stored thereon that are executable by a processing system to perform the method of claim 1 (see Figure 2 for digital processor 56).  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pesik (US20180301045A1)
in view of Schnell (US20080262664A1).
Regarding claim 9, Pesik teaches the method of claim 1, but fails to explicitly teach further comprising providing a primary flight display on the display device, wherein the lateral deviation markers are proximate to a horizontal edge of the primary flight display and the vertical deviation markers are proximate to a vertical edge of the primary flight display.
However, Schnell teaches further comprising providing a primary flight display on the display device, wherein the lateral deviation markers are proximate to a horizontal edge of the primary flight display and the vertical deviation markers are proximate to a vertical edge of the primary flight display (see Figure 2 for on-screen display of the Primary Flight Display (PFD)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the docking guidance system, as taught by Pesik, using the primary flight display functionality, as taught by Schnell, for the purpose of providing an improved SVS that increases situation awareness information (see Paragraph 0012 of Schnell).
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell (US20080262664A1) in view of Pesik (US20180301045A1).
Regarding claim 11, Schnell teaches a flight deck display for an aircraft, the flight deck display including a primary flight display on a display device comprising: a perspective view for a region proximate the aircraft corresponding to a forward- looking cockpit viewpoint (see Paragraph 0053 wherein an improved Synthetic Vision System (“SVS”) according to the present invention is identified in the following as “100”. An embodiment of the present invention is shown in FIG. 1 and includes a perspective view of Primary Flight Display (“PFD”) 200, a top-down view Multi-Function Display (“MFD”) 300, otherwise referred to herein as Navigation Display; see also Paragraph 0054 wherein the PFD 200 may provide a pilot with a great variety of information. Such information may be provided through an attitude indicator that illustrates blue sky over brown terrain. Such a PFD image 200 may move to indicate the pitch and roll of the aircraft. A pathway 214 seen as the brown ribbon at the bottom of the screen seeks to guide the pilot along their flight plan. Overall, guidance is provided by a flight path vector 210 is to be positioned in the center of the magenta guidance window 212. As is standard among glass cockpit displays, airspeed can be seen at the left, while altitude is at the right of the PFD image 200); 
an aircraft reference symbol depicted within the region (see Paragraph 0055 wherein range 302 refers to the distance in the real world that is depicted on the MFD image 300 from the aircraft symbol to the top edge of the MFD image 300 where the terrain depiction ends); 
and a docking guidance graphical user interface display comprising: a longitudinal docking guidance scale comprising a plurality of vertical deviation markers including an aircraft reference marker vertically aligned with the aircraft reference symbol (see Fig. 3 for the deviation bar 316 which is vertically aligned with the ownship symbol 318), but fails to explicitly teach a vertical docking reference marker on the longitudinal docking guidance scale, wherein a distance between the vertical docking reference marker and the aircraft reference marker corresponds to a longitudinal distance between a current aircraft location and an anchor point associated with a gate in a longitudinal direction aligned with a heading assigned to the gate; an azimuthal docking guidance scale comprising a plurality of lateral deviation markers including a second aircraft reference marker horizontally centered with respect to the perspective view; and a lateral docking reference marker on the azimuthal docking guidance scale, wherein a second distance between the lateral docking reference marker and the second aircraft reference marker corresponds to a lateral distance between the current aircraft location and a reference axis through the anchor point having the heading assigned to the gate.
However, Pesik teaches a vertical docking reference marker on the longitudinal docking guidance scale, wherein a distance between the vertical docking reference marker and the aircraft reference marker corresponds to a longitudinal distance between a current aircraft location and an anchor point associated with a gate in a longitudinal direction aligned with a heading assigned to the gate (see Paragraph 0012 wherein aircraft 16 is parked such that longitudinal axis 34 of aircraft 16 is to the left of stand lead-in line 26. Because aircraft 16 is parked to the left of stand lead-in line 26, aircraft 16 is encroaching upon the space reserved proximate gate passenger boarding bridge 14 toward which aircraft 18 is taxiing. Although longitudinal axis 36 of taxiing aircraft 18 is aligned with stand lead-in line 28, taxiing aircraft 18 encounters two collision hazards as aircraft 18 taxis toward gate passenger boarding bridge 14; see also Paragraph 0016 wherein Each of these projected lines of light, when reflected from an object, will be imaged at different regions (e.g., each will have a different vertical pixel coordinate) within the camera image, depending on the range distance between the reflecting object and taxiing aircraft 18); 
an azimuthal docking guidance scale comprising a plurality of lateral deviation markers including a second aircraft reference marker horizontally centered with respect to the perspective view (see Paragraph 0017 wherein  the light projector has an optical axis that is coplanar with longitudinal axis 36 of taxiing aircraft 18. The light projector illuminates objects that are within an azimuthal range of +/−85 degrees, for example, of longitudinal axis 36 of taxiing aircraft 18, and within an elevation range of a projection horizon of the light projector. The elevation range of projection, for example, can be from about +3, +5, +10, +12, or +15 degrees to about −2, −5, −8, or −10 degrees of projection from a vertical location of the light projector, sufficient to encompass the wingtips of both left and right wings, as well as a plane extending forward of these wingtips parallel to longitudinal axis 36 of taxiing aircraft 18); 
and a lateral docking reference marker on the azimuthal docking guidance scale, wherein a second distance between the lateral docking reference marker and the second aircraft reference marker corresponds to a lateral distance between the current aircraft location and a reference axis through the anchor point having the heading assigned to the gate (see Paragraph 0011 wherein each of stand lead-in lines 26 and 28 provides a visible line of direction for aircrafts 16 and 18 to follow while taxiing to gate passenger boarding bridges 12 and 14, respectively. Each of stop lines 30 and 32 provides a visible indicator of a desired location of forward landing gear when aircraft 16 and 18 are parked at gate passenger boarding bridges 12 and 14, respectively).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the improved Synthetic Vision System (SVS), as taught by Schnell, using the docking guidance system, as taught by Pesik, for the purpose of helping a pilot align the aircraft with a parking location at a gate passenger boarding bridge, and to survey the area forward of the tail, wingtips and/or engines, to detect obstructions in a potential collision path, and to provide visual and audible alerts to the cockpit (see Paragraph 0002 of Pesik).
Regarding claim 12, Schnell teaches the flight deck display of claim 11, further comprising a synthetic perspective view of terrain for the region, overlying the synthetic perspective view of terrain (see Paragraph 0025 wherein semi-transparent road-ribbon that is broken into short segments to portray the pathway. The partial transparency of the pathway facilitates recognition of terrain and obstacle features beneath the pathway. The short segments are intended to give the pilot cues for speed and proximity to the pathway).  
Regarding claim 13, Schnell teaches the flight desk display of claim 11, but fails to explicitly teach wherein: the distance between the vertical docking reference marker and the aircraft reference marker dynamically updates in response to changes to the longitudinal distance between the current aircraft location and the anchor point in the longitudinal direction; and the second distance between the lateral docking reference marker and the second aircraft reference marker dynamically updates in response to changes to the lateral distance between the current aircraft location and the reference axis.  
However, Pesik teaches the distance between the vertical docking reference marker and the aircraft reference marker dynamically updates in response to changes to the longitudinal distance between the current aircraft location and the anchor point in the longitudinal direction (see Paragraph 0046 wherein a further embodiment of any of the foregoing systems can further include a cockpit notification system configured to generate a visual display of the image aligned with the optical axis of the camera annotated with the calculated location(s) and/or range(s) of object(s) in the scene external to the taxiing aircraft); 
and the second distance between the lateral docking reference marker and the second aircraft reference marker dynamically updates in response to changes to the lateral distance between the current aircraft location and the reference axis (see Paragraph 0041 wherein the digital processor can be further configured to calculate, based at least in part on the identified second pixel coordinates corresponding to the two laterally-separated indicia, an angle of the taxiing aircraft with respect to a normal vector of the alignment fiducial; see also Paragraph 0030 wherein the pixel coordinates corresponding to the vertically-separated 68 and 70 and laterally-separated 64 and 66 indicia can be used to calculate the angle between longitudinal axis 36 of aircraft 18 and stand lead-in line 28. For example, a difference between the pixel coordinates corresponding to the laterally-separated indicia 64 and 66 can provide a lateral measure of the imaged separation of the laterally-separated indicia 64 and 66. A difference between the pixel coordinates corresponding to the vertically-separated indicia 68 and 70 can provide a vertical measure of the imaged separation of the vertically-separated indicia 68 and 70. A ratio of the lateral measure to the vertical measure is indicative of the alignment angle θ of longitudinal axis 36 of taxiing aircraft 18 with respect to stand lead-in line 28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the improved Synthetic Vision System (SVS), as taught by Schnell, using the docking guidance system, as taught by Pesik, for the purpose of helping a pilot align the aircraft with a parking location at a gate passenger boarding bridge, and to survey the area forward of the tail, wingtips and/or engines, to detect obstructions in a potential collision path, and to provide visual and audible alerts to the cockpit (see Paragraph 0002 of Pesik).
Regarding claim 14, Schnell teaches the flight desk display of claim 11, but fails to explicitly teach wherein: the vertical deviation markers are spaced equidistant vertically and aligned in a vertical dimension with respect to the display device (see Fig. 3 for the deviation bar 316); 
and the lateral deviation markers are spaced equidistant horizontally and aligned in a horizontal dimension with respect to the display device (see Fig. 3 for the horizontal situation indicator 320 and the ownship symbol 318).  
Regarding claim 15, Schnell teaches the flight deck display of claim 11, wherein: respective positions of the plurality of vertical deviation markers and the plurality of lateral deviation markers are fixed on the display device (see Fig. 3 for the horizontal situation indicator 320 and the deviation bar 316); 
a vertical position of the vertical docking reference marker on the display device dynamically varies with respect to the plurality of vertical deviation markers (see Paragraph 0054 wherein such a PFD image 200 may move to indicate the pitch and roll of the aircraft. A pathway 214 seen as the brown ribbon at the bottom of the screen seeks to guide the pilot along their flight plan); 
and a horizontal position of the lateral docking reference marker on the display device dynamically varies with respect to the plurality of lateral deviation markers (see Paragraph 0054 wherein such a PFD image 200 may move to indicate the pitch and roll of the aircraft. A pathway 214 seen as the brown ribbon at the bottom of the screen seeks to guide the pilot along their flight plan). 
Regarding claim 16, Schnell teaches a system comprising: a display device having a primary flight display rendered thereon (see Paragraph 0053 wherein a perspective view of Primary Flight Display (“PFD”) 200, a top-down view Multi-Function Display (“MFD”) 300, otherwise referred to herein as Navigation Display (“ND”) 300, and a side-view Vertical Profile Display (“VPD”) 400 consolidated on one user interface with an input device, for example, a touch-screen display, otherwise referred to herein as display. The improved SVS 100 may include also an icon-based menu 600, flight plan information 500 and, an information window 700 that includes supplemental information); 
a data storage element to maintain a stopping location and a heading associated with a gate (see Paragraph 0024 wherein current SVSs use general purpose computer processing units (CPUs) for computing an elevation profile. Such CPUs (which contains storage elements) are generally considered expensive from a computational stand point. The present invention utilizes a graphics engine, such as a graphical processor unit (GPU), thereby minimizing the cost of computing an elevation profile and improve display update rates); 
a navigation system to provide a current location of an aircraft (see Paragraph 0012 wherein Navigation aid, or Navaid, is any sort of marker which aids in navigation, for example a Very High Frequency Omni-bearing Range (“VOR”), Global Position System (“GPS”) waypoint, airway intersection, airport, etc);
 and a processing system coupled to the display device, the data storage element and the navigation system to: dynamically determine a longitudinal distance between the current location of the aircraft and the stopping location in a longitudinal direction aligned with the heading associated with the gate (see the corresponding rejection of claim 11); 
dynamically determine a lateral distance between the current location of the aircraft and a reference axis through the stopping location in a lateral direction perpendicular to the heading associated with the gate (see the corresponding rejection of claim 11); 
and provide, on the display device, a graphical user interface display comprising: a longitudinal docking guidance scale comprising a plurality of vertical deviation markers including a first aircraft reference marker (see the corresponding rejection of claim 11); 
a vertical docking reference marker on the longitudinal docking guidance scale at a vertical position with respect to the first aircraft reference marker that corresponds to the longitudinal distance (see the corresponding rejection of claim 13); 
an azimuthal docking guidance scale comprising a plurality of lateral deviation markers including a second aircraft reference marker (see the corresponding rejection of claim 11); 
and a lateral docking reference marker on the azimuthal docking guidance scale at a horizontal position with respect to the second aircraft reference marker that corresponds to the lateral distance (see the corresponding rejection of claim 11).  
Regarding claim 17, see the corresponding rejection of claim 15.
Regarding claim 18, see the corresponding rejection of claim 15.
Regarding claim 19, see the corresponding rejection of claim 12. 
Regarding claim 20, Schnell teaches the system of claim 19, but fails to explicitly teach wherein the graphical representation of the stopping location comprises a first graphical representation of a stop line perpendicular to the heading at the stopping location and a second graphical representation of the heading emanating from the stop line at the stopping location in a direction corresponding to the heading,
However,  Pesik teaches the system of claim 19, wherein the graphical representation of the stopping location comprises a first graphical representation of a stop line perpendicular to the heading at the stopping location and a second graphical representation of the heading emanating from the stop line at the stopping location in a direction corresponding to the heading (see Figure 1 wherein stop line 32 is perpendicular to stand position marker 22 and the longitudinal axis 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the improved Synthetic Vision System (SVS), as taught by Schnell, using the docking guidance system, as taught by Pesik, for the purpose of helping a pilot align the aircraft with a parking location at a gate passenger boarding bridge, and to survey the area forward of the tail, wingtips and/or engines, to detect obstructions in a potential collision path, and to provide visual and audible alerts to the cockpit (see Paragraph 0002 of Pesik).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sankrithi (US20040059497A1) teaches an automatic guidance and control system for aircraft moving on the ground. On-ground taxi control is provided in response to steering commands for nosewheel positioning.
Carriker (US2003004619A1) teaches a navigation performance based flight path deviation display assembly includes a display and a display processor capable of generating an image upon the display. The image includes at least one flight path scale comprising a reference point bounded by end markers extending in at least one of a lateral and vertical direction. The display also includes at least one moveable deviation pointer disposed on the flight path scales. Additionally, the image includes a representation of at least one extendable navigation error disposed on the flight path scale, and extending from at least one of the end markers toward the reference point based upon an actual navigation performance (ANP) and the RNP for the aircraft. The image may also include at least one moveable intersecting flight path pointer disposed on the flight path scales.
Robert (US20080140270A1) teaches systems, computer program products, and methods for displaying navigation performance based flight path deviation information during the final approach segment to a runway and during landing of non-precision flight modes are provided. Improved graphical depictions of navigation performance based flight path deviation information provide pilots and flight crew members with clear, concise displays of the dynamic relationship between ANP and RNP, mode and aspect of flight and related procedures, intersecting flight paths, and current actual flight path deviation from a predefined flight path during the final approach segment to a runway and during landing. For example, an enhanced IAN display may include NPS-type deviation scales to show RNP/ANP relationships and predetermined RNP markers to alert the pilots and flight crew members that the FMC has transitioned from an NPS display for RNAV (LNAV/VNAV) flight procedures to an enhanced IAN display for a non-precision (non-xLS) approach and/or landing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/FREDERICK M BRUSHABER/               Primary Examiner, Art Unit 3665